Simmons, C. J.
Under the facts in evidence it does not appear that tbe defendant was guilty of any act, whether negligent or otherwise, which could be fairly treated as the proximate cause of the plaintiff’s injury; and the judgment of nonsuit was therefore correct. ' Judgment affk'med.
One Booker testified: Plaintiff told the conductor he wanted to get off at a certain crossing, and the conductor told him to go and tell the porter to put him off thére. He got up and went into the baggage-car to tell the porter, and when he came back he stopped on the gangway and was telling him, and some one came in, I think it was the train-hand — the baggage-master I called him, the white fellow— he Avas talking to the colored fellow, and he shoved the door to and caught his finger and I seed him coming in holding his hand. I didn’t notice particularly after he went out to tell the porter until I heard about his finger being cut off, because he came in as soon as his finger was cut. I didn’t see who it was that slammed the door, but I seen the porter come in, and then he came in right behind this Avhite felloAV, the baggage-master, and said his finger Avas hurt. The Avhite fellow was Mr. Thompson, the porter on the accommodation train now. Plaintiff stopped out on the gangway before he came in with his finger hurt. I saAV him stop. Pie didn’t stop there very long, but it was more than a minute, two or three minutes. I don’t know what he was doing out there; he was talking to Dick, a colored porter. Some people passed through the car at the time. I couldn’t tell how long plaintiff stayed there on the platform, but he didn’t come straight back from the baggage-car to the second class car. I didn’t see Dick on the platform when plaintiff went into the baggage-car. Mr. George passed through the train just a little before this thing happened, going back from the baggage-car, and then the white porter came through after him, and then plaintiff came in with his finger cut. — One Hillman testified: The conductor told plaintiff to go in and tell the train-hand to put him off at Hamilton’s crossing, and plaintiff went on into the baggage-car, and as he was coming back another white man came on back ahead of him and he passed right by him and he was standing on the platform, and he put his hand on the car door — the back part of the door, to steady himself, and the train was running and he slammed the door, he shut the door behind him, and he caught' it back there where the hinges of the door is and cut his finger off. The first thing I knew of plaintiff having his finger cut was when I seen him frown when the door slammed. I saw him frown through the glass door, and I knowed something was the matter. He was standing out on the platform fixing to come in. He was there by himself. I saw him go in the first car and he came out, and a man passed him as he was coming out of the first car; this man passed him at the baggage door, the back door in the baggage-car. Plaintiff was coming on, and he stopped at the second platform, and I reckon he was sort of expecting to get off; I thought he was; he made a kind of a halt, and the train-hand passed by him coming on into the second ear, and he put his hand up to kind of steady himself back, I thought, and he slammed the door back against it. I saw him put his hand on the side of the doorpost; he didn’t catch hold of the door. He was standing on the platform, and the train was running, and he just put his hand sort of on the doorpost to steady himself, and this finger got caught in the back part of the door, right there where the hinges are. I was looking at him, and I am sure of that; his finger didn’t get mashed in the front part of the door. ' He hadn’t been standing on the platform very long, because he had just returned from the first car. I thought he was fixing to get off, but he had to come back in the second car; he was on his way back in the second car. It was the train-hand that the conductor told him to go and tell to let him off. I don’t know who the train-hand was. I reckon Dick Jackson, a colored fellow, was the train-hand. It was the white man who came in ahead of him and slammed the door. I don’t know who he is, but he runs on the accommodation train.
George W. Gleaton, for plaintiff. J. B. & Bryan Gumming and A. G. McGalla, for defendant.